Name: 2010/80/: Decision of the European Council of 9Ã February 2010 appointing the European Commission
 Type: Decision
 Subject Matter: EU institutions and European civil service
 Date Published: 2010-02-11

 11.2.2010 EN Official Journal of the European Union L 38/7 DECISION OF THE EUROPEAN COUNCIL of 9 February 2010 appointing the European Commission (2010/80/EU) THE EUROPEAN COUNCIL, Having regard to the Treaty on European Union, and in particular Article 17(3) and (4) and the third subparagraph of Article 17(7) thereof, Whereas: (1) As a result of circumstances connected with the process of ratification of the Treaty of Lisbon, the Commission appointed on 22 November 2004 remained in office after 31 October 2009, pending completion of the process of appointment of the new Commission, in accordance with the provisions of the Treaty on European Union, as amended by the Treaty of Lisbon. (2) Following the entry into force of the Treaty of Lisbon on 1 December 2009, the European Council, with the agreement of the President of the Commission, appointed by Decision 2009/880/EU (1) Catherine ASHTON as High Representative of the Union for Foreign Affairs and Security Policy for the period from 1 December 2009 until the end of the current term of office of the Commission. (3) In accordance with Article 17(4) of the Treaty on European Union, a new Commission, consisting of one national of each Member State, including its President and the High Representative of the Union for Foreign Affairs and Security Policy, who shall be one of its Vice-Presidents, must be appointed for the period from the end of the term of office of the Commission in office at the time of the entry into force of the Treaty of Lisbon until 31 October 2014. (4) The European Council nominated JosÃ © Manuel DURÃ O BARROSO as the person put forward to the European Parliament as President of the Commission, and the European Parliament elected the proposed candidate. (5) By Decision 2009/903/EU (2) the Council adopted by common accord with the President-elect of the Commission the list of the other persons whom it proposes for appointment as Members of the Commission. That same day, the European Council, with the agreement of the President of the Commission, appointed by Decision 2009/950/EU (3) Catherine ASHTON High Representative of the Union for Foreign Affairs and Security Policy for the period from the end of the current term of office of the Commission until 31 October 2014. (6) By Decision 2010/41/EU, Euratom (4) repealing and replacing Decision 2009/903/EU the Council adopted, by common accord with the President-elect of the Commission, a new list of the other persons whom it proposes for appointment as Members of the Commission. (7) By means of a vote held on 9 February 2010, the European Parliament gave its approval to the appointment of the President, the High Representative of the Union for Foreign Affairs and Security Policy and the other Members of the Commission as a college. (8) The Commission should therefore be appointed, HAS ADOPTED THIS DECISION: Article 1 The following are appointed to the European Commission for the period from 10 February 2010 to 31 October 2014:  as President: JosÃ © Manuel DURÃ O BARROSO  as member, Vice-President, pursuant to Article 18(4) of the Treaty on European Union: Catherine ASHTON, High Representative of the Union for Foreign Affairs and Security Policy  as Members:  JoaquÃ ­n ALMUNIA AMANN  LÃ ¡szlÃ ³ ANDOR  Michel BARNIER  Dacian CIOLOÃ  John DALLI  Maria DAMANAKI  Karel DE GUCHT  Ã tefan FÃ LE  MÃ ¡ire GEOGHEGAN-QUINN  Kristalina GEORGIEVA  Johannes HAHN  Connie HEDEGAARD  Siim KALLAS  Neelie KROES  Janusz LEWANDOWSKI  Cecilia MALMSTRÃ M  GÃ ¼nther H. OETTINGER  Andris PIEBALGS  Janez POTOÃ NIK  Viviane REDING  Olli REHN  MaroÃ ¡ Ã EFÃ OVIÃ   Algirdas Gediminas Ã EMETA  Antonio TAJANI  Androulla VASSILIOU Article 2 This Decision shall take effect on 10 February 2010. Article 3 This Decision shall be published in the Official Journal of the European Union. Done at Brussels, 9 February 2010. For the European Council The President H. VAN ROMPUY (1) OJ L 315, 2.12.2009, p. 49. (2) OJ L 321, 8.12.2009, p. 51. (3) OJ L 328, 15.12.2009, p. 69. (4) OJ L 20, 26.1.2010, p. 5.